 



EXHIBIT 10.22

Rent-A-Center, Inc.
Summary of Director Compensation

Non-employee directors each receive an annual retainer of $30,000, payable in
four equal installments on the first day of each fiscal quarter. Additionally,
non-employee directors each receive $2,000 for each Board of Directors meeting
and $1,000 for each committee meeting attended in person and are reimbursed for
their expenses in attending such meetings. Non-employee directors also each
receive $500 for each telephonic Board of Directors or committee meeting
attended.

Non-employee directors receive options to purchase 9,000 shares of
Rent-A-Center, Inc. common stock on the first business day of the first full
fiscal year of service as a director and options to purchase 5,000 shares of
Rent-A-Center common stock on the first business day of each year thereafter.
The exercise price of the options is the fair market value of shares of
Rent-A-Center common stock on the grant date. These options vest and are
exercisable immediately.

